Citation Nr: 9936041
Decision Date: 12/29/99	Archive Date: 02/08/00

DOCKET NO. 96-22 545               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent
for traumatic arthritis of the right knee.

2. Entitlement to an increased (compensable) evaluation for
residuals of a stress fracture of the right tibia with
chondromalacia of the right knee.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to December 1968.

When this matter was previously before the Board of Veterans'
Appeals (Board) in June 1998, it was remanded to the Department of
Veterans Affairs VA) Regional Office (RO) in Nashville, Tennessee,
for additional development. Following the requested development,
the RO in March 1999 granted service connection and a separate
evaluation for traumatic arthritis of the right knee. The traumatic
arthritis was rated 20 percent disabling under Diagnostic Codes
5010 and 5261, effective from July 1, 1997. The service-connected
residuals of a stress fracture of the right tibia with
chondromalacia of the right knee was rated zero percent disabling
under Diagnostic Code 5257 from July 1, 1997. However, as the
reduction in the latter evaluation did not result in a reduction of
the compensation payments then being made, the provisions of 38
C.F.R. 3.105(e) (1999) are not for application. See VAOPGCPREC 71-
91, 57 Fed. Reg. 2316 (1992); VAOPGCPREC 29-97, 62 Fed. Reg. 63,604
(1997). Moreover, as the evaluation assigned for the stress
fracture residuals has been in effect for less than five years, the
provisions of 38 C.F.R. 3.344 (1999) are not applicable. See Brown
v. Brown, 5 Vet. App, 413, 418 (1993).

For purposes of initiating appellate review, a notice of
disagreement applies only to the element of the claim currently
being decided, such as service connection, and necessarily cannot
apply to "the logically down-stream element of compensation level"
if the service connection claim is subsequently granted either by
the Board or on remand from the Board by the RO. Grantham v. Brown,
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d
1030 (Fed. Cir. 1997). As the issue properly developed for appeal
in this case was entitlement to an increased rating for residuals
of a stress fracture of the right tibia with chondromalacia of the
right knee, and as the traumatic arthritis of the right knee is a
residual of the stress fracture of the right tibia, the Board finds
that the issue of entitlement to an increased evaluation for the
right knee traumatic arthritis is also before the Board.

- 2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The service-connected traumatic arthritis of the right knee is
manifested by increased pain on squatting and climbing stairs, a
mildly antalgic gait on the right, swelling after prolonged
walking, range of motion of the knee from minus 8 degrees to 124
degrees; minimal crepitance on active and passive range of motion
of the right knee, and very minor degenerative change of the right
knee visualized on X-rays; the veteran wears on a daily basis an
elastic right knee support with lateral and metal bars and hinges.

3. The service-connected residuals of a stress fracture of the
right tibia with chondromalacia of the right knee is manifested by
constant right knee pain, but clinical evidence of lateral
instability or subluxation of the knee is not shown.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 percent
for traumatic arthritis of the right knee have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.10, 4.40, 4.45,
4.59, 4.71a, Diagnostic Codes 5010 and 5261 (1999).

2. The criteria for an increased (compensable) evaluation for
residuals of a stress fracture of the right tibia with
chondromalacia of the right knee have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.10, 4.31, 4.40, 4.71a,
Diagnostic Code 5257 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's claims
for increased ratings are plausible and thus well grounded within
the meaning of 3:3 U.S.C.A. 5107(a); see Proscelle v. Derwinski, 2
Vet. App. 629 (1992) (a claim of entitlement to an increased
evaluation for a service-connected disability generally is a well-
grounded claim). The Board is satisfied that all relevant evidence
has been obtained with respect to these claims and that no further
assistance to the veteran is required in order to comply with the
duty to assist mandated by 38 U.S.C.A. 5107(a).

In accordance with 38 C.F.R. 4.1, 4.2, 4.41 and 4.42 (1999), and
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has
reviewed the service medical records and all other evidence of
record pertaining to the history of the service-connected
disabilities at issue on this appeal.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.
Separate diagnostic codes identify the various disabilities. Where
the issue is entitlement to an increased rating following the
filing of a reopened claim, the present level of disability is of
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The
evidence in closest proximity to the recent claim is the most
probative in determining the current extent of impairment. Id.

Background

The record shows that the veteran was seen at a service dispensary
in May 1967 with a complaint of the recent onset of pain in the
right tibia and knee. He walked with a limp. Although he was given
light duty, he continued to complain of right knee pain and to walk
with a limp. When hospitalized at a service facility from May to
June 1967, the diagnosis was a stress fracture of the right tibia.
No surgery was performed, but he was given a temporary profile for
the stress fracture. He was

4 -

seen periodically thereafter for a number of orthopedic complaints,
including flat feet. X-rays of his right knee in July 1967 showed
a healing stress fracture of his proximal tibia. When seen in
consultation by the orthopedic surgery service in March 1968, he
complained of swelling in both knees after long walking, and
extremely flat feet were noted. X-rays of both knees, however, were
normal. The veteran was given a profile for painful pes planus.
When seen in the orthopedic clinic in July 1968, the veteran
complained of right knee pain with recurrent effusion. He stated
that he fractured the right knee during basic training. He now
complained of chronic episodic discomfort, and an examination
showed mild effusion in the right knee without signs of
chondromalacia or torn cartilage. There was also mild quadriceps
atrophy. The diagnoses were 3rd degree pes planus, and knee
effusion secondary to pes planus. No treatment was felt to be
necessary. The veteran's separation examination in December 1968
was negative for complaints or findings of right tibia or knee
pathology; painful pes planus was noted.

A rating decision dated in May 1979, however, granted service
connection for residuals of a stress fracture of the right tibia
and assigned a noncompensable evaluation under Diagnostic Code
5257, effective from February 1979.

When seen at a VA orthopedic clinic in January 1983, the veteran
complained of right knee pain since a knee injury in service. He
complained that his knee hurt on walking but hurt less with the
knee extended. A clinical examination revealed crepitus with
patellofemoral compression on the right and a tender right medial
posterior patella, with full range of motion of the knee. X-rays
were normal. The assessment was chondromalacia patellae. A rating
decision dated in March 1983 assigned a 10 percent evaluation for
the service-connected right knee disability, effective from January
20, 1983.

However, a VA examination in October 1985 showed a right knee that
was essentially asymptomatic, except for discomfort on range of
motion of the knee during the last 10 degrees of motion. X-rays of
the right tibia were unremarkable. X-rays of the right knee in
October 1984 were also negative. The pertinent diagnosis was
chronic pain associated with the right knee. In a rating decision

- 5 -

dated in October 1985, the RO reduced the evaluation for the
service-connected right knee disability from 10 percent to zero
percent disabling, effective from October 3, 1985.

The noncompensable evaluation for the service-connected right knee
disability was continued until the rating action of July 1995 that
increased the rating to 20 percent disabling and that is the
subject of this appeal.

Analysis

A. Traumatic arthritis of the right knee

The record shows that the veteran twisted his right knee in January
1994 and that X-- rays of the right knee on January 3, 1994,
visualized very minor degenerative change of the knee but were
otherwise negative. Under Diagnostic Code 5010, traumatic arthritis
substantiated by X-ray findings is evaluated as for degenerative
arthritis under Diagnostic Code 5003 of the rating schedule. Under
the latter diagnostic code, degenerative arthritis (hypertrophic or
osteoarthritis), established by X-ray findings, is rated on the
basis of the limitation of motion under the appropriate diagnostic
code for the specific joint or joints involved. Here, the RO rated
the right knee under Diagnostic Code 5261 for limitation of
extension of the knee.

Under Diagnostic Code 5261, a zero percent rating is assigned when
extension of the leg is limited to 5 degrees; a 10 percent
evaluation is warranted when extension is limited to 10 degrees; a
20 percent evaluation is for application when extension is limited
to 15 degrees; a 30 percent evaluation is warranted when extension
is limited to 20 degrees; a 40 percent evaluation is for
application when extension is limited to 30 degrees; and a 50
percent evaluation may be granted for extension of the leg that is
limited to 45 degrees.

Under Diagnostic Code 5260, a zero percent rating is assigned when
flexion of the leg is limited to 60 degrees; a 10 percent
evaluation is warranted when flexion is

- 6 -

limited to 45 degrees; while a 20 percent rating may be assigned
when flexion is limited to 30 degrees, and a 30 percent rating may
be assigned when flexion is limited to 15 degrees.

The evidence of record shows that arthritis, albeit slight, has
been visualized in the veteran's right knee since January 3, 1994.
In an addendum to the December 1998 VA orthopedic examination, the
examiner noted that he had reviewed the radiologist's January 3,
1994, report of right knee X-rays. He also noted that X- rays of
the right knee were performed on December 4, 1998. The examiner
stated that the radiologist read the knee films as radiographically
negative. However, when the radiologist reviewed the January 1994
and December 1998 films together, the examiner said that the
radiologist found no change between them. The small spur on the
superior pole of the patella remained present and unchanged with no
other radiographic change.

The December 1998 VA orthopedic examination showed that the veteran
has limitation of right knee flexion to 124 degrees, while
extension of the knee is to -8 degrees. Passive flexion of the
right knee is to 142 degrees, while passive extension is -5
degrees. (The normal range of motion of the knee is from zero
degrees of extension to 140 degrees of flexion. 38 C.F.R. 4.71,
Plate II (1999).) The examiner in December 1998 assessed mild
degenerative arthritis of the right knee. On VA orthopedic
examination in June 1996, the minor degenerative arthritis
visualized on X-ray examination was noted by the examiner, and he
stated that the range of motion of the right knee was from 8
degrees of extension to a 126 degrees of flexion. The pertinent
assessment was traumatic degenerative arthritis of the right knee.

Thus, active range of motion of the right knee during the course of
the prosecution of this claim has been relatively consistent and,
standing alone, warrants a zero percent rating under Diagnostic
Code 5260 for limitation of flexion. A 10 percent evaluation would
be warranted under Diagnostic Code 5261, as the limitation of
extension more nearly approximates the criteria for a 10 percent
evaluation under that code. 38 C.F.R. 4.7. However, as instructed
by the Court, VA has evaluated

7 -

the functional impairment of the right knee as a result of
traumatic arthritis under the holding in DeLuca v. Brown, 8 Vet.
App. 202 (1995). In DeLuca, the Court held that in evaluating a
service-connected joint disability, the Board erred in not
adequately considering functional loss due to pain under 38 C.F.R.
4.40 and functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
The Court remanded the case to obtain a medical evaluation to
determine whether pain significantly limited functional ability
during flare-ups or when the joint was used repeatedly over a
period of time. The Court also held that the examiner should be
asked to determine whether the joint exhibited weakened movement,
excess fatigability or incoordination. If feasible, these
determinations were to be expressed in terms of additional loss of
range of motion due to any weakened movement, excess fatigability
or incoordination. Deluca v. Brown, 8 Vet. App. 204-7.

Moreover, the RO has separately evaluated the right knee arthritis
and the right knee and tibia disorder in accordance with a
precedent opinion of the VA General Counsel. VAOPGCPREC 23-97, 62
Fed. Reg. 63,604 (1997). Such precedent opinions are binding on the
Board. 38 U.S.C.A. 7104(c) (West 1991).

The recent examination findings have disclosed significant
functional impairment of the right knee such as to warrant a 20
percent evaluation, but no more, under Diagnostic Code 5261. The
orthopedic examiner in December 1999 was of the opinion that the
veteran would be limited in prolonged ambulation, stair climbing,
and such other activities as heavy pushing, pulling, or squatting
due to his right knee arthritis. The examiner stated that the right
knee arthritis would cause some fatigability, which would reduce
below normal his ambulation distance. The examiner was further of
the opinion that the degenerative arthritis, in and of itself, had
not caused any weakness, and the examiner observed no
incoordination in the veteran's movements, although he subjectively
complained of this. The examiner felt that the veteran showed mild
evidence of pain on extremes of range of right knee motion, both
passively and actively. The examiner believed that pain limited the
veteran's range of motion in the right knee by actively preventing
him from flexing his knee more than 124 degrees when, passively, he
could flex the knee to

- 8 -

142 degrees. The examiner felt that the pain was responsible for
the difference between these two measurements. Similarly, on
extension, the examiner felt that the pain prevented active or
passive extension to zero degrees (normal). The examiner noted that
the veteran appeared to grimace or restrict movement in what the
examiner felt was a mild pain range. There seemed to be moderate
pain on pushing the right knee to extremes of passive range of
motion, but during functional maneuvers, such as walking or
transferring, outward signs of pain were mild to minimum. It was
the examiner's medical opinion that there was no muscle atrophy in
the right lower extremity, nor were there any skin changes
indicative of disuse due to service-connected disability in the
right lower extremity. The examiner was also of the opinion that
the subjective complaints were greater than the objective findings
to a mild degree.

It is significant that psychological testing by VA in January 1999
produced a profile of a person seeking secondary financial gain who
could be quite manipulative. The diagnosis on Axis I was anxiety
disorder, chronic, with prominent somatization; the diagnosis on
Axis II was personality disorder with combined antisocial and
histrionic features. The psychosocial and environmental problems
diagnosed on Axis IV were financial worries.

The next higher evaluation under Diagnostic Code 5261 as a result
of traumatic arthritis of the right knee would require that
extension be limited to 20 degrees. However, the recent findings
show that pain limits the range of motion only to -8 degrees of
extension. Thus, even if functional impairment of the knee from
flare-ups of pain, or from weakness of the joint, excess
fatigability, or incoordination on use of the joint were factored
in, the resulting limitation of knee extension would be unlikely to
equal or more nearly approximate the criteria required for a 30
percent evaluation under Diagnostic Code 5261. As flexion of the
knee lacked only 16 degrees of full flexion, even when flexion was
limited by pain, it follows that a 30 percent evaluation under
Diagnostic Code 5260 is simply not warranted.

Although the examiner in December 1998 indicated that the right
knee arthritis would cause some fatigability and thereby reduce the
veteran's ambulation distance

- 9 - 

below normal, it is apparent that his factor was considered when
the 20 percent evaluation was assigned. The examiner opined that
the arthritis in and of itself had not caused any weakness, and no
incoordination of movements was observed. It is notable that the
examiner felt that the veteran exaggerated his symptoms to a mild
degree, an insight seemingly confirmed on VA psychological testing
the following month. That testing indicated a degree of
somatization and histrionics that would be consistent with
exaggerated symptomatology. See Madden v. Gober, 125 F.3d 1477,
1481 (Fed. Cir. 1997) (Board has fact-finding authority to assess
the quality of the evidence before it, including the duty to
analyze its credibility and probative value, as well as authority
to discount the weight and probity of evidence in light of its own
inherent characteristics and its relationship to other items of
evidence).

Although a compensable evaluation under Diagnostic Code 5003 and 38
C.F.R. 4.59 may be assigned where there is painful motion with
joint or periarticular pathology, a compensable evaluation is
warranted in these circumstances only where there is no actual
limitation of motion. See Lichtenfels v. Derwinski, 1 Vet. App.
484, 488 (1991); see also Hicks v. Brown, 8 Vet. App. 417, 421
(1995) (under 4.59, painful motion is considered limited motion
even though a range of motion may be possible beyond the point when
pain sets in). The painful motion contemplated by 38 C.F.R. 4.59
has been considered and subsumed in the 20 percent evaluation
currently assigned under Diagnostic Codes 5010 and 5261. 38 C.F.R.
4.14 (1999). The Board therefore concludes that the preponderance
of the evidence is against the claim for an evaluation in excess of
20 percent for traumatic arthritis of the right knee. 38 U.S.C.A.
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

B. Stress fracture of the right tibia with chondromalacia of the
right knee

Under the rating schedule, slight impairment of either knee, with
recurrent subluxation or lateral instability, warrants a 10 percent
evaluation; a 20 percent evaluation requires moderate impairment;
while a 30 percent evaluation requires severe impairment. 38 C.F.R.
4.71a, Diagnostic Code 5257.

- 10-

Where, as here, the rating schedule does not provide a zero percent
evaluation for a diagnostic code, a zero percent evaluation shall
be assigned when the requirements for a compensable evaluation are
not met. 38 C.F.R. 4.31.

The evidence of record shows that the veteran currently manifests
a mildly antalgic gait on the right. In other words, the veteran
has a gait that is mildly affected by his guarding against pain.
(Moreover, the veteran has pes planus bilaterally, for which a 50
percent evaluation is currently in effect.) In order to warrant a
compensable evaluation under Diagnostic Code 5257 that is separate
and apart from the evaluation currently assigned for traumatic
right knee arthritis, there must be evidence of additional
disability. See VAOPGCPREC 23-97. The medical evidence in this
case, however, shows that the veteran's muscle strength is normal
in all muscle groups of the lower extremities and that there is no
significant atrophy of the thighs or calves. In addition, there is
no heat or effusion in the knees, and the ligaments were found to
be sound and without instability. The patellar grind and patellar
apprehension tests were negative. There was no evidence of
peripheral edema, and the mild crepitance to active and passive
range of motion of the right knee was apparently attributable to
the arthritis in the knee. Although the veteran wears a knee brace,
he is able to go from standing to squatting and return to standing
without using his upper extremities to push up. He was able to
remove and replace his pants and his knee brace with normal speed.
While removing the knee brace, he was able to flex his right knee
to near the passive range of motion measurement listed above,
although this was not formally measured during the maneuver.
Following the examination, the examiner was of the opinion that
there was no instability of the ligaments of the right knee and no
subluxation present in the knee. He was further of the opinion that
there was no muscle atrophy in the right lower extremity.

A compensable rating under Diagnostic Code 5257 contemplates a
showing of knee impairment manifested by recurrent subluxation or
lateral instability. In the absence of such symptomatology, a
noncompensable evaluation is for assignment. 38 C.F.R. 4.31. Where
VA has found it unnecessary to include criteria for a zero percent
rating for a particular diagnostic code because the listed criteria
are

- 11 -

sufficiently clear and unambiguous, 38 C.F.R. 4.7 is not applicable
in those instances in which the minimum criteria for a compensable
rating are not met. In those cases, under 38 C.F.R. 4.31, the
minimum criteria for a compensable rating must be met, not merely
more nearly approximated. It follows that a compensable rating for
residuals of a stress fracture of the right tibia with
chondromalacia of the right knee is not warranted.

The Board is of the opinion that the noncompensable evaluation
assigned under Diagnostic Codes 5257 accurately reflects the actual
degree of functional impairment currently demonstrated under the
ordinary conditions of life. 38 C.F.R. 4.10, 4.40. In the absence
of evidence that would warrant a compensable evaluation for
residuals of a stress fracture of the right tibia with
chondromalacia of the right knee under Diagnostic Code 5257, this
aspect of the veteran's appeal must be denied.

ORDER

An increased evaluation for traumatic arthritis of the right knee
is denied.

An increased (compensable) evaluation for residuals of a stress
fracture of the night tibia with chondromalacia of the right knee
is denied.

ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals

- 12 -



